Exhibit 10.1

EXECUTION VERSION

 

 

 

DUCK CREEK TECHNOLOGIES, INC.

STOCKHOLDERS AGREEMENT

Dated August 14, 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1.   DEFINITIONS

     2  

2.   BOARD

     7  

(a)   Directors

     7  

(b)   Nomination of Directors and Vacancies of Directors

     7  

(c)   Nomination of Slate

     8  

(d)   Voting at Meetings of Stockholders

     9  

(e)   Board Observers

     9  

(f)   Committees

     9  

(g)   Reimbursement of Expenses

     10  

3.   GOVERNANCE

     10  

(a)   Protective Provisions

     10  

4.   RESTRICTIONS ON TRANSFER

     12  

(a)   Restricted Persons

     12  

(b)   Competitors and Financial Sponsors

     12  

(c)   Joinder

     12  

5.   OPPORTUNITIES

     12  

(a)   Rights to Opportunities

     12  

(b)   Presentation of Opportunities

     13  

(c)   Waiver

     13  

6.   GENERAL INDEMNIFICATION

     13  

(a)   Indemnification by the Company

     13  

(b)   Rights Non-Exclusive

     14  

(c)   Insurance

     14  

(d)   Expenses

     14  

7.   TAX MATTERS

     14  

8.   MISCELLANEOUS

     15  

(a)   IPO Expenses

     15  

(b)   Confidentiality

     15  

(c)   Notices

     16  

(d)   Severability

     17  

(e)   Headings and Sections

     17  

(f)   Amendment

     18  

(g)   Waiver

     18  

(h)   Successors and Assigns

     18  

(i)  Counterparts

     18  

(j)  Remedies

     18  

(k)   Governing Law; Venue and Forum

     18  



--------------------------------------------------------------------------------

(l)  Mutual Waiver of Jury Trial

     19  

(m) No Strict Construction

     19  

(n)   Entire Agreement

     19  

(o)   Delivery by Facsimile or Email

     19  

(p)   Further Action

     20  

(q)   Termination

     20  

(r)   Effectiveness

     20  

 

ii



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT (this “Agreement”) dated as of August 14, 2020 among
(i) Duck Creek Technologies, Inc., a Delaware corporation (the “Company”), (ii)
Accenture LLP, an Illinois limited liability partnership (“Accenture LLP”),
(iii) Accenture Holdings BV, a Dutch private company with limited liability
(“Accenture BV”, and together with Accenture LLP, the “Accenture Investors”),
and (iv) Disco (Guernsey) Holdings L.P. Inc., a Guernsey limited partnership
(the “Apax Investor”, and together with the Accenture Investors, the “Investor
Parties”). As used in this Agreement, the terms “Accenture Investors” and “Apax
Investor” shall each also mean and include any of its Affiliates that hold
Common Stock (as defined in Section 1).

WHEREAS, the Company is currently contemplating an underwritten initial public
offering (“IPO”) of its Common Stock;

WHEREAS, immediately following the completion of the IPO, (i) the Company will
acquire limited partnership units in Disco Topco Holdings (Cayman), L.P., an
exempted limited partnership registered under the laws of the Cayman Islands
(the “Disco Partnership”), from the Accenture Investors and certain other
limited partners in the Disco Partnership (other than the Apax Investor) (the
“Contributing Limited Partners”), (ii) the Company will acquire shares in Disco
(Cayman) GP Co., a Cayman Islands exempted company (the “General Partner”) from
the Accenture Investors, (iii) the Company will issue shares of Common Stock to
the Accenture Investors and the Contributing Limited Partners in exchange for
the contribution of interests described in clauses (i) and (ii), and (iv) the
Apax Investor will contribute all of its interests in Disco (Cayman) Acquisition
Co., an exempted company registered under the laws of the Cayman Islands (“Disco
Cayman”), which directly owns Class A Units in the Disco Partnership and shares
in the General Partner, to a newly formed subsidiary (“Apax MergerCo”);

WHEREAS, immediately following the completion of the IPO, the Company will
complete the Reorganization Transactions (as defined in Section 1), and in
connection therewith (i) the Apax Investor will exchange shares of Apax MergerCo
for shares of Common Stock and Apax MergerCo will merge with and into the
Company, with the Company surviving, (ii) the Company will redeem a portion of
the shares of Common Stock received by the Apax Investor and (iii) the Company
will contribute a portion of the proceeds of the IPO to the Disco Partnership,
which the Disco Partnership will use to redeem the Class A Units held by RBW
Investment GmbH & Co. KG and the remaining Class B Units held by the Accenture
Investors in the Disco Partnership for cash;

WHEREAS, as a result of the Reorganization Transactions, the Company will
indirectly own all of the limited partnership units in the Disco Partnership,
all of the equity interests in the General Partner and all of the equity
interests in Disco Cayman; and

WHEREAS, in connection with, and effective upon the completion of the IPO (such
date of completion, the “IPO Date”), the Company and the Investor Parties wish
to set forth certain understandings between such parties, including with respect
to governance matters.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and other good and valuable consideration, the parties hereto hereby agree
as follows:

1. Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Accenture BV” has the meaning set forth in the introductory paragraph.

“Accenture Director(s)” has the meaning set forth in Section 2(b)(i).

“Accenture Group” means the Accenture Investors and their Affiliates.

“Accenture Investors” has the meaning set forth in the introductory paragraph.

“Accenture LLP” has the meaning set forth in the introductory paragraph.

“Action” means any claim, charge, demand, action, cause of action, inquiry,
audit, suit, arbitration, indictment, litigation, hearing or other proceeding
(whether civil, criminal, administrative, judicial or investigative, whether
formal or informal, whether public or private).

“Adjusted EBITDA” means, for any period, the Consolidated Net Income of the
Company for such period, excluding any of the following items and without
double-counting (and so that, to the extent any of the following have been
expensed, charged or deducted in computing such Consolidated Net Income, they
shall be added back and to the extent any items have been recorded to increase
such Consolidated Net Income, they shall be deducted): (a) charges for income,
corporation, franchise or similar taxes (including any taxes based on profits,
capital and/or repatriated funds) and deferred tax (or deducting any credits for
income, corporation, franchise or similar taxes (including any taxes based on
profits, capital and/or repatriated funds) and deferred tax); (b) charges for
interest payable and similar charges, including, without limitation, any charges
in respect of the incurrence of debt or with respect to the amortization of
capitalized debt issuance costs, factoring costs and the fees paid or payable
for guarantees, hedges or letters of credit (or deducting any credits for
interest receivable and similar income); (c) charges for depreciation,
amortization or impairment of assets; (d) charges for any equity-based or other
noncash equity related compensation expense; (e) charges for any non-cash losses
or non-cash expenses; (f) any increase in deferred revenue from the prior
period, including both current and long-term balances (or deducting any decrease
in deferred revenue from the prior period, including both current and long-term
balances); (g) non-recurring items including, without limitation, transaction
expenses, restructuring costs, facilities relocation costs, acquisition or
disposition transaction expenses and fees, and acquisition integration costs and
expenses (including any severance costs in connection therewith); and (h) the
effects of purchase accounting to the extent they reduce net income (or
deducting the effects of purchase accounting to the extent they increase net
income), in each case, as determined in accordance with GAAP, to the extent
applicable.

“Affiliate” means, when used with reference to another Person, any Person,
directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with, such other Person. In addition,
Affiliates of an Investor Party shall include all of its partners, officers and
employees in their capacities as such.

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Alliance Agreement” means that certain Strategic Alliance Agreement, dated as
of the Original Closing Date, by and among Accenture LLP and the Partnership, as
it may be amended, restated, supplemented or otherwise modified from time to
time.

“Apax Director(s)” has the meaning set forth in Section 2(b)(ii).

“Apax Group” means the Apax Investor and its Affiliates.

“Apax Investor” has the meaning set forth in the introductory paragraph.

“Apax MergerCo” has the meaning set forth in the recitals.

“Authorized Recipients” has the meaning set forth in Section 8(b)(i).

“Board” means the Company’s board of directors.

“Business Day” means any calendar day other than a Saturday, Sunday or other day
on which commercial banks in New York, New York are authorized or required to
close.

“Bylaws” means the bylaws of the Company, as in effect on the IPO Date and as
may be amended from time to time.

“CEO Director” means the Director then serving as the Chief Executive Officer of
the Company.

“Certificate of Incorporation” means the certificate of incorporation of the
Company, as in effect on the IPO Date and as may be amended from time to time.

“Chosen Courts” has the meaning set forth in Section 8(k).

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” has the meaning set forth in the introductory paragraph.

“Company Sale” means each of the following events, in each case, whether direct
or indirect:

(i) the sale of all or substantially all of the assets of the Company or a
Subsidiary thereof (the assets of such Subsidiary comprising at least 50.0% of
the consolidated assets of the Company and its Subsidiaries, taken as a whole);
or

(ii) a merger, reorganization or other transaction in which at least 50% of the
outstanding voting power of the Company is transferred to a third party, except
for any merger, reorganization or other transaction involving the Company or a
Subsidiary of the Company in which the holders of Equity Securities of the
Company outstanding immediately prior to such transaction continue to hold
Equity Securities that represent, immediately following such transaction, at
least a majority, by voting power, of the Equity Securities, in substantially
the same proportions, of (A) the surviving or resulting entity or (B) if the
surviving or resulting entity is a wholly owned Subsidiary of another entity
following such transaction, the parent entity of such surviving or resulting
entity.

 

3



--------------------------------------------------------------------------------

“Competitor” means any Person engaged at the time of determination in the
operation of businesses which are competitive with any of the businesses of the
Company or any of its Subsidiaries (i) as conducted as of the Original Closing
Date or (ii) as any such businesses is conducted at such time (so long as
consistent with the Roll-Up Strategy), or which otherwise currently competes
with any product line of or service offered by the Company or any of its
Subsidiaries. For the avoidance of doubt, the term “Competitor” does not include
investment funds or other institutional investors that have investments in
operating businesses that meet the definition of “Competitor” set forth in the
first sentence of this definition.

“Confidential Information” has the meaning set forth in Section 8(b)(i).

“Consent Matters” shall have the meaning set forth in Section 3(a).

“Consolidated Net Income” means, for any period, the net income or loss of the
Company for such period on a consolidated basis determined in accordance with
GAAP, excluding the income of any Person in which any other Person (other than
the Company and its wholly owned Subsidiaries) has a joint economic interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Company or any of its wholly owned Subsidiaries by such Person
during such period.

“Contributing Limited Partners” has the meaning set forth in the recitals.

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of company securities, by contract or otherwise.

“Controlled Affiliate” of any Person means any Affiliate that directly or
indirectly, through one or more intermediaries, is Controlled by such Person.

“Convertible Debt Securities” means, as applicable, any debt securities directly
or indirectly convertible into, or exchangeable for, any capital stock, shares,
partnership or membership interests in the Company or any of its Subsidiaries.

“Directors” means the directors of the Company at the applicable time.

“Disco Cayman” has the meaning set forth in the recitals.

“Disco Partnership” has the meaning set forth in the recitals.

“Duck Creek US” means Duck Creek Technologies LLC, a Delaware limited liability
company.

“Equity Incentive Plan” means the Company’s existing equity incentive plan or
any new equity incentive plan.

 

4



--------------------------------------------------------------------------------

“Equity Securities” means, as applicable, (a) any capital stock, partnership or
membership interests or other share capital; (b) any equity securities directly
or indirectly convertible into or exchangeable for any capital stock,
partnership or membership interests or other share capital or containing any
profit participation features; (c) any rights or options directly or indirectly
to subscribe for or to purchase any capital stock, partnership or membership
interests, other share capital or securities containing any profit participation
features or to subscribe for or to purchase any securities directly or
indirectly convertible into or exchangeable for any capital stock, partnership
or membership interests, other share capital or securities containing any profit
participation features (including any Convertible Debt Securities); or (d) any
share appreciation rights, phantom share rights or other similar rights.

“Filings” means annual, quarterly and current reports and other documents filed
or furnished by the Company or any Subsidiary of the Company under the Exchange
Act; annual reports to stockholders, annual and quarterly statutory statements
of the Company or any Subsidiary of the Company; and any registration
statements, prospectuses and other documents filed or furnished by the Company
or any of its Subsidiaries or Controlled Affiliates under the Securities Act.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, consistently applied throughout the
applicable periods both as to classification of items and amounts.

“General Partner” has the meaning set forth in the recitals.

“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government, including any court, in each case, having jurisdiction over the
Company or any of its Subsidiaries or any of the property or other assets of the
Company or any of its Subsidiaries.

“Independent Director” means a Director who is not affiliated with the Apax
Investor or the Accenture Investors.

“Investor Parties” has the meaning set forth in the introductory paragraph.

“IPO” has the meaning set forth in the recitals.

“IPO Date” has the meaning set forth in the recitals.

“IPO Expenses” means, with respect to any Person, any and all reasonable
out-of-pocket expenses (other than underwriting discounts and commissions)
incurred or accrued by such Person in connection with the IPO or any
underwriting agreement entered into in accordance therewith, including (i) all
fees and expenses complying with all applicable securities laws, (ii) all road
show, printing, messenger and delivery expenses, (iii) the fees and
disbursements of counsel and (iv) other fees and expenses of such Person.

“Losses” has the meaning set forth in Section 6(a).

 

5



--------------------------------------------------------------------------------

“Observer” has the meaning set forth in Section 2(e).

“Original Closing Date” means August 1, 2016.

“Person” means an individual, a partnership (including a limited partnership), a
corporation, a limited liability company, an exempted company, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
association or other entity or a Governmental Entity.

“Pre-IPO Tax Matter” has the meaning set forth in Section 3(a)(i)(11).

“Public Offering” means the sale in an underwritten public offering of the
Company’s Equity Securities pursuant to an effective registration statement or
similar document filed under the Securities Act or applicable foreign securities
regulations.

“Registration Rights Agreement” means the Amended and Restated Registration
Rights Agreement, dated as of the date hereof and as may be amended from time to
time, by and among Disco Topco Holdings (Cayman), L.P., a Cayman Islands
exempted limited partnership, Disco (Cayman) Acquisition Co., an exempted
company incorporated under the Laws of the Cayman Islands, Accenture Holdings
BV, a private limited liability company organized under the Laws of the
Netherlands, Accenture LLP, an Illinois limited partnership, the Class E
Investors (as defined therein) and the individuals listed in Schedule A thereto.

“Reorganization Transactions” means those actions set forth on Schedule 1.1(a)
hereto.

“Restricted Persons” means those persons set forth on Schedule 1.1(b) hereto.

“Restricted Shares” means shares of Common Stock awarded under the Company’s
Equity Incentive Plan, subject to time and performance vesting restrictions.

“Restrictive Covenants Side Letter” means that letter agreement, dated as of the
Original Closing Date, as amended or amended and restated from time to time, by
and among Accenture Holdings plc, a company registered in Ireland, Accenture
LLP, Accenture International SARL, a company registered in Luxembourg, the Apax
Investor, Apax Partners, L.P., the General Partner and the Disco Partnership.

“Roll-Up Strategy” means the acquisition of software and software analytics
businesses primarily serving property and casualty carriers and agencies.

“SEC” has the meaning set forth in Section 2(f).

“Securities Act” means the Securities Act of 1933, as amended.

“Stockholders” means holders of Common Stock of the Company.

 

6



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing member,
general partner or analogous controlling Person of such limited liability
company, partnership, association or other business entity. Unless otherwise
indicated, the term “Subsidiary” refers to a Subsidiary of the Company.

“Transfer” means any direct or indirect sale, transfer, assignment, offer,
pledge, charge, mortgage, exchange, hypothecation, grant of participation
interest in, grant of a security interest or other direct or indirect
disposition or encumbrance of legal title to or any beneficial interest in any
Equity Security, as the case may be (all of the foregoing, whether with or
without consideration, whether voluntarily or involuntarily or by operation of
law).

2. Board.

(a) Directors. On the IPO Date, the Board shall be comprised of 9 Directors,
which shall initially be the following individuals: Jason Wright and Roy
Mackenzie, who shall be the initial “Apax Directors”; Stuart Nicoll and Domingo
Miron, who shall be the initial “Accenture Directors”; Michael Jackowski, who
shall be the initial “CEO Director”; and Chuck Moran, G. Larry Wilson, Francis
J. Pelzer and Kathy Crusco, who shall be the initial “Independent Directors”.

(b) Nomination of Directors and Vacancies of Directors. Notwithstanding anything
herein to the contrary, following the IPO Date:

(i) For so long as the Accenture Investors own at least:

(1) 20.0% of the outstanding Equity Securities of the Company that are not
Restricted Shares, the Accenture Investors shall have the right, but not the
obligation, to nominate to the Board two (2) Directors; or

(2) 10.0% of the outstanding Equity Securities of the Company that are not
Restricted Shares, but less than 20.0% of the outstanding Equity Securities of
the Company that are not Restricted Shares, the Accenture Investors shall have
the right, but not the obligation, to nominate to the Board one (1) Director.

Any such Director(s) shall be the “Accenture Director” or “Accenture Directors,”
as applicable. The CEO Director and any Independent Director shall not be deemed
to be Accenture Directors.

 

7



--------------------------------------------------------------------------------

(ii) For so long as the Apax Investor owns at least:

(1) 40.0% of the outstanding Equity Securities of the Company that are not
Restricted Shares, the Apax Investor shall have the right, but not the
obligation, to nominate to the Board three (3) Directors;

(2) 20.0% of the outstanding Equity Securities of the Company that are not
Restricted Shares, but less than 40.0% of the outstanding Equity Securities of
the Company that are not Restricted Shares, the Apax Investor shall have the
right, but not the obligation, to nominate to the Board two (2) Directors; or

(3) 10.0% of the outstanding Equity Securities of the Company that are not
Restricted Shares, but less than 20.0% of the outstanding Equity Securities of
the Company that are not Restricted Shares, the Apax Investor shall have the
right, but not the obligation, to nominate to the Board one (1) Director.

Any such Director(s) shall be the “Apax Director” or “Apax Directors,” as
applicable. The CEO Director and any Independent Director shall not be deemed to
be an Apax Director.

(iii) Unless the Board otherwise requests, the office of a Director shall be
vacated in the event of a reduction in the number of available Accenture
Director or Apax Director designations in accordance with the provisions of
Section 2(b)(i) or (ii), respectively, in which case the Accenture Investors or
the Apax Investor, as the case may be, shall use its best efforts to obtain the
resignation of its designee(s) from the Board and any committee on which such
Director serves.

(iv) Subject to the Directors’ fiduciary duties, the Board shall include in the
slate of nominees recommended by the Board, the Persons designated pursuant to
Section 2(b)(i) and (ii).

(v) In the event that a vacancy is created at any time by the death, disability,
removal or resignation of any Director designated pursuant to this Section 2,
subject to their fiduciary duties under applicable law, the remaining Directors
shall cause the vacancy created thereby to be filled, (1) in the case of a
vacancy created by an Accenture Director, by a new designee of the Accenture
Investors, (2) in the case of a vacancy created by an Apax Director, by a new
designee of the Apax Investor, (3) in the case of a vacancy created by the Chief
Executive Officer, by a replacement Chief Executive Officer, and (4) in the case
of a vacancy created by an Independent Director, by a person identified by the
Board (with the assistance of the Nominating and Corporate Governance Committee
or similar committee of the Board) and nominated by the Nominating and Corporate
Governance Committee or a similar committee of the Board, and the Company agrees
to take, at any time and from time to time, all actions necessary to cause any
vacancies to be filled pursuant to this Section 2(b)(v); provided, that
notwithstanding the foregoing, in the absence of any designation from the
Accenture Investors and/or Apax Investor holding the right to designate a
Director as specified above, the Director previously designated by them and then
serving shall be reelected if still eligible and willing to serve as provided
herein and otherwise, such Board seat shall remain vacant.

(c) Nomination of Slate. At each meeting of the Stockholders of the Company at
which Directors of the Company are to be elected, the Company agrees to use its
best efforts to cause the election of the slate of nominees recommended by the
Board which, subject to the Directors’ fiduciary duties, will include the
Persons designated pursuant to Section 2(b).

 

8



--------------------------------------------------------------------------------

(d) Voting at Meetings of Stockholders. Each of the Investor Parties agrees to
vote, and to procure the vote of its Affiliates, to vote in person or by proxy,
or to act by written consent (if applicable) with respect to all Equity
Securities of the Company having the right to vote for the election of Directors
beneficially owned by it to cause the election of the Persons designated
pursuant to Section 2(b).

(e) Board Observers. (x) For so long as the Apax Investor owns at least 5.0% of
the outstanding Equity Securities of the Company that are not Restricted Shares
but less than 10.0% of the outstanding Equity Securities of the Company that are
not Restricted Shares, the Apax Investor and (y), for so long as the Accenture
Investors, collectively, own at least 5.0% of the outstanding Equity Securities
of the Company that are not Restricted Shares but less than 10.0% of the
outstanding Equity Securities of the Company that are not Restricted Shares, the
Accenture Investors, collectively, shall each be entitled to appoint a
non-voting observer to the Board (each, an “Observer”), which Observer shall be
entitled to attend all meetings of the Board and any committees thereof, and to
receive any notices, minutes, consents and other materials that were provided to
the Directors at the same time and the same manner, subject to such Observer
entering into a customary confidentiality agreement in form and substance
reasonably approved by the Board; provided, that such Observer may be excluded
from any portion of any such meetings and/or distributions of materials if the
Company is advised by its legal counsel that such Observer’s attendance at such
meeting or receipt of such materials would jeopardize any attorney-client
privilege.

(f) Committees. Subject to applicable law, the Board may delegate any of its
power and authority to manage the business and affairs of the Company to any
standing or special committee upon such terms as it sees fit as permitted by law
and as set forth in the resolutions creating such committee. As of the IPO Date,
the Board has designated the following committees: the Audit Committee, the
Nominating and Corporate Governance Committee and the Compensation Committee. As
of the IPO Date, the Audit Committee, the Nominating and Corporate Governance
Committee and the Compensation Committee shall be comprised of the persons
identified in the section entitled “Management – Committees of the Board of
Directors” in the Company’s Form S-1 registration statement filed with the U.S.
Securities and Exchange Commission (the “SEC”) on August 12, 2020. For so long
as the Accenture Investors or Apax Investor, as applicable, are entitled to
designate one or more Directors pursuant to Section 2(b), such Investor Party
shall be entitled to designate one member of each committee of the Board;
provided, that, any special committee established to evaluate any transaction in
which the Apax Group or the Accenture Group has an interest which is in conflict
with the interests of the Company shall not include any Director designated by
the Apax Investor and/or Accenture Investors, as applicable. It is understood by
the parties hereto that the Apax Investor and/or Accenture Investors shall not
be required to have its Directors represented on any committee and any failure
to exercise such right in this section in a prior period shall not constitute
any waiver of such right in a subsequent period. Each committee shall keep
regular minutes and report to the Board when required.

 

9



--------------------------------------------------------------------------------

(g) Reimbursement of Expenses. Any Accenture Director and any Apax Director
shall be entitled to the same cash compensation and participation in Company
equity plans and same indemnification in connection with his or her role as a
director as the other Directors, and each Accenture Director and each Apax
Director shall be entitled to reimbursement for documented, reasonable
out-of-pocket expenses incurred in attending meetings of the Board, or any
committees thereof and meetings of the Stockholders of the Company (if attending
in their capacity as a Director at the request of the Board).

3. Governance.

(a) Protective Provisions. Notwithstanding any other provision of this Agreement
and to the fullest extent permitted by applicable law, in addition to the
approval of the Directors, the following actions described in this Section 3(a)
(collectively, the “Consent Matters”) shall require the prior written consent of
the Accenture Investors and/or the Apax Investor as set out below:

(i) none of the following actions shall be taken by the Company, including any
proposal by the Board to be put to the vote of the Stockholders of the Company
with respect thereto, without (A) the prior written consent of the Accenture
Investors for so long as they collectively own at least 5.0% of the outstanding
Equity Securities that are not Restricted Shares and (B) the prior written
consent of the Apax Investor for so long as it owns at least 5.0% of the
outstanding Equity Securities that are not Restricted Shares (except as set
forth in the proviso in Section 3(a)(i)(1)):

(1) amending, altering or changing, or waiving any rights under, this Agreement,
the organizational documents, including the Certificate of Incorporation or the
Bylaws of the Company, (which shall also be subject to Section 8(f)) and/or the
organizational documents of any Subsidiary of the Company; provided, that,
notwithstanding the foregoing, for so long as the Accenture Investors or Apax
Investor, as applicable, own any outstanding Equity Securities, any amendment,
alteration, or change to, or waiver under, other organizational documents,
including the Certificate of Incorporation or the Bylaws of the Company, and/or
the organizational documents of any Subsidiary of the Company that would
adversely affect in any respect any rights specific to the Accenture Investors
or Apax Investor shall (subject to applicable law) require the written consent
of the Accenture Investors or Apax Investor, as applicable;

(2) authorizing or issuing any Equity Securities of the Company having rights,
preferences or privileges that are superior or senior to the outstanding Common
Stock (or any securities convertible or exchangeable therefor pursuant to their
terms);

(3) any transaction with any Stockholder or Affiliate of a Stockholder or any
director or officer of the Company or any of its Subsidiaries (other than
employment agreements with officers not otherwise affiliated with a Stockholder
and the Alliance Agreement);

(4) the Company or any of its Subsidiaries entering into any line of business
outside of (A) providing software, computer programs and applications to clients
and performing services with respect to such software, computer programs and
applications and (B) performing services with respect to related third-party
software, computer programs and applications of such clients as is required in
connection with the performance of services to such clients;

 

10



--------------------------------------------------------------------------------

(5) changing the entity classification of the Company or any of its Subsidiaries
or otherwise entering into any restructuring transaction, in each case, if such
action would adversely change the tax treatment of the Accenture Investors’
investment in the Company, as applicable, or otherwise result in adverse tax
consequences to the Accenture Group (and such consent shall not be unreasonably
withheld, conditioned or delayed);

(6) causing the Company or the Disco Partnership to be treated as having a
permanent establishment in any jurisdiction other than the jurisdiction of its
formation or incorporation, as applicable;

(7) all increases to the size of the Board that expands the Board to more than 9
Directors;

(8) Transferring or otherwise disposing of any Equity Interests of, or
liquidating, dissolving, merging or otherwise entering into a reorganization
transaction with respect to Disco Cayman;

(9) Transferring or otherwise disposing of any Equity Interests of, or
liquidating, dissolving, merging or otherwise entering into a reorganization
transaction with respect to Duck Creek US;

(10) approving the settlement, resolution or concession of (or any material
action with respect to) any examination or administrative or judicial proceeding
of the Disco Partnership’s affairs by tax authorities that relates to any
taxable period (or portion thereof) that begins prior to the IPO Date (a
“Pre-IPO Tax Matter”);

(11) winding up the Company; and

(12) entering into any agreement with respect to the matters described in the
foregoing clauses (1) through (11) or taking any such action indirectly.

(ii) none of the following actions shall be taken by the Company, including any
proposal by the Board to be put to the vote of the Stockholders of the Company
with respect thereto, without (A) the prior written consent of the Accenture
Investors for so long as the Accenture Investors collectively own at least 20.0%
of the outstanding Equity Securities that are not Restricted Shares and (B) the
prior written consent of the Apax Investor for so long as it owns at least 20.0%
of the outstanding Equity Securities that are not Restricted Shares:

(1) effecting any (A) acquisition of the equity ownership of, or substantially
all of the assets, properties or business of, any Person, in one transaction or
a series of related transactions, (B) divestiture, in one transaction or a
series of related transactions, of any Equity Securities of the Subsidiaries of
the Company or material assets of the Company and/or its Subsidiaries, or
(C) other material strategic transactions, in each case ((A), (B) and (C)) that
are inconsistent with either (x) the Company’s business objectives as identified
by the Board or (y) the Roll-Up Strategy;

 

11



--------------------------------------------------------------------------------

(2) the declaration or payment of any dividend or other distribution to the
Stockholders by the Company or redemption, repurchase or exchange (as
applicable) of any Equity Securities of the Company, from proceeds from the
creation or incurrence of indebtedness and related transactions (including the
creation or incurrence of such indebtedness) if the payment thereof would result
in the Company and its Subsidiaries having indebtedness for borrowed money
(excluding intercompany indebtedness) in excess of four times the Company’s
Adjusted EBITDA for the 12-month period ending on the last day of the most
recently completed fiscal quarter;

(3) issuing or granting any Equity Securities of the Company or its
Subsidiaries, other than (A) grants under the Company’s Equity Incentive Plan,
or (B) in connection with mergers or acquisitions in accordance with the Roll-Up
Strategy; provided, that in each case ((A) and (B)) such issuance or grant
(x) is not made to a Restricted Person (other than in connection with a Company
Sale after August 1, 2021), and (y) is on terms as may have been previously
consented to by the Accenture Investors and/or Apax Investor, as applicable; and

(4) entry by the Company into any agreement with respect to the matters
described in the foregoing clauses (1) through (3) or taking any such action
indirectly.

4. Restrictions on Transfer.

(a) Restricted Persons. The Apax Investor may not Transfer any Equity Securities
of the Company to a Restricted Person without the prior written consent of the
Accenture Investors; provided, that the Apax Investor may Transfer Equity
Securities of the Company to a Restricted Person in connection with a Company
Sale. If the Accenture Investors cease to own any Equity Securities of the
Company, this Section 4(a) shall terminate and be of no further force or effect.

(b) Competitors and Financial Sponsors. Without the prior written consent of the
Apax Investor, the Accenture Investors may not Transfer any Equity Securities of
the Company to a Competitor. At such time as the Apax Investor ceases to own any
Equity Securities of the Company, this Section 4(b) shall terminate and be of no
further force or effect.

(c) Joinder. No Transfer shall be effective or valid hereunder unless the
transferee has previously executed and delivered a joinder to this Agreement.

5. Opportunities.

(a) Rights to Opportunities. Except as otherwise provided in the Certificate of
Incorporation, the Bylaws, this Agreement, the Restrictive Covenants Side Letter
or the Alliance Agreement, (i) each Investor Party and its officers, directors
and Affiliates may engage in or possess any interest in other investments,
business ventures or Persons of any nature or description, independently or with
others, similar or dissimilar to, or that competes with, the investments or
business of the Company or any of its Subsidiaries, and may provide advice and
other assistance to any such investment, business venture or Person; (ii) the
Company or any of its Subsidiaries and the Stockholders shall have no rights by
virtue of this Agreement in and to such investments, business ventures or
Persons or the income or profits derived therefrom; and (iii) the pursuit of any
such investment or venture, even if competitive with the business of the Company
or any of its Subsidiaries, shall, to the maximum extent permitted by applicable
law and subject to compliance with the Certificate of Incorporation, the
Restrictive Covenants Side Letter and the Alliance Agreement not be deemed
wrongful or improper and shall not constitute a conflict of interest or breach
of fiduciary or other duty with respect to the Company or any of its
Subsidiaries or the Stockholders.

 

12



--------------------------------------------------------------------------------

(b) Presentation of Opportunities. Except as otherwise provided in the
Certificate of Incorporation, the Bylaws, this Agreement, the Restrictive
Covenants Side Letter or the Alliance Agreement to the maximum extent permitted
by applicable law, no Investor Party shall be obligated to present any
particular investment or business opportunity to the Company or any of its
Subsidiaries even if such opportunity is of a character that, if presented to
the Company or any of its Subsidiaries, could be pursued by the Company or any
of its Subsidiaries, and any Investor Party and its officers, directors and
Affiliates shall have the right to pursue for its own account (individually or
as a partner or a fiduciary) or to recommend to any other Person any such
investment opportunity.

(c) Waiver. To the maximum extent permitted by applicable law, the Company, on
behalf of itself and its Subsidiaries, waives and renounces any right, interest
or expectancy of the Company and/or any of its Subsidiaries in, or being offered
an opportunity to participate in, business opportunities that are from time to
time presented to an Investor Party or business opportunities of which an
Investor Party gains knowledge, even if the opportunity is competitive with the
business of the Company and/or any of its Subsidiaries.

6. General Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Investor Party and its Affiliates and their respective officers,
directors, employees, managers, partners and agents and each Person who controls
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) such Investor Party or such other indemnified Person against any
and all losses, claims, damages, liabilities and expenses (including reasonable
expenses of investigation and reasonable attorneys’ fees and expenses)
(collectively, the “Losses”) incurred by such Investor Party or other
indemnified Person before or after the date of this Agreement, in each case,
based on, arising out of, resulting from or in connection with any Action and
based on, arising out of, pertaining to or in connection with (i) any untrue
statement or alleged untrue statement of a material fact contained in any Filing
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
and/or (ii) any Action to which any Investor Party or other indemnified Person
is made a party or involved in its capacity as a stockholder or owner of
securities of the Company (or in their capacity as an officer, director,
employee, manager, partner, agent or controlling person of such Investor Party
or other such indemnified party), provided that the foregoing indemnification
rights shall not be available to the extent that (A) any such Losses are
incurred as a result of such Investor Party’s willful misconduct or gross
negligence, (B) any such Losses are incurred as a result of non-compliance by
such Investor Party with any laws or regulations applicable to any of them,
(C) any such Losses are incurred as a result of non-compliance by such Investor
Party with its obligations under this Agreement, (D) subject to the rights of
contribution provided for below, to the extent indemnification for any Losses
would violate any applicable law, regulation or public policy; or (E) in the
case of clause (i) above, other than misstatements or omissions made in reliance
on information relating to and furnished by such Investor Party in writing
expressly for use in the preparation of such Filing. For purposes of this

 

13



--------------------------------------------------------------------------------

Section 6(a), none of the circumstances described in the limitations contained
in the proviso in the immediately preceding sentence shall be deemed to apply
absent a final non-appealable judgment of a court of competent jurisdiction to
such effect, in which case to the extent any such limitation is so determined to
apply to any Investor Party or such other indemnified Person as to any
previously advanced indemnity payments made by the Company under this
Section 6(a), then such payments shall be promptly repaid by such Investor Party
or such other indemnified Person to the Company. The rights of any Investor
Party or such other indemnified Person to indemnification hereunder will be in
addition to any other rights any such party may have under any other agreement
or instrument referenced above or any other agreement or instrument to which
such Investor Party or such other indemnified Person is or becomes a party or is
or otherwise becomes a beneficiary or under law or regulation. In the event of
any payment of indemnification pursuant to this Section 6(a), so long as any
Investor Party or such other indemnified Person is fully indemnified for all
Losses, the Company will be subrogated to the extent of such payment to all of
the related rights of recovery of the Investor Party or such other indemnified
Person to which such payment is made against all other Persons. The indemnity
agreement contained in this Section 6(a) shall be applicable whether or not any
Action or the facts or transactions giving rise to such Action arose prior to,
on or subsequent to the date of this Agreement.

(b) Rights Non-Exclusive. The rights to indemnification and the payment of
expenses incurred in defending an Action in advance of its final disposition
conferred in this Section 6 shall not be exclusive of any other right which any
person may have or hereafter acquire under any statute, provision of this
Agreement, any other agreement or otherwise.

(c) Insurance. The Company shall cause the Disco Partnership to maintain
insurance, at its expense, and shall cause each Subsidiary to maintain insurance
at such Subsidiary’s expense, on its own behalf and on behalf of any person who
is or was at any time after the Original Closing Date a director, officer, or
employee of the General Partner, or a director, officer, employee, fiduciary or
agent of the Disco Partnership or any of its Subsidiaries against any liability
asserted against him or her and incurred by him or her in any such capacity,
whether or not the Disco Partnership would have the power to indemnify such
person against such liability under this Section 6. For so long as the Accenture
Investors have a right to designate at least one director to the Board, the
Accenture Investors shall have the right to review such insurance, and upon
request, be provided a copy of such insurance.

(d) Expenses. The Company shall pay any expenses incurred by any Person
described in Section 6(a) in defending an Action periodically upon receipt of an
undertaking by or on behalf of such Person to repay such amount if it shall
ultimately be determined that he or she is not entitled to be indemnified by the
Company.

7. Tax Matters.

(a) The Accenture Investors shall have the right to participate, at their own
expense and through representation of their choice, in any Pre-IPO Tax Matter,
including through attending any meetings or proceedings with tax authorities,
joining in preparation of defense in any such examination or proceeding, and
reviewing and commenting on any documents prior to submission in connection with
the foregoing.

 

14



--------------------------------------------------------------------------------

(b) The Company (and its applicable withholding agents and paying agents) shall
only be entitled to deduct and withhold taxes on any payments on or with respect
to the Equity Securities of the Company to the extent required by applicable tax
law; provided that, if the Company determines that an amount is required to be
deducted and withheld with respect to the Equity Securities held by an Accenture
Investor or the Apax Investor, at least fifteen (15) business days prior to the
date the applicable payment is scheduled to be made, the Company shall
(i) provide the applicable Accenture Investor or Apax Investor, as applicable,
with written notice of the intent to deduct and withhold, which notice shall
include the basis for the withholding and an estimate of the amount proposed to
be deducted and withheld, and (ii) provide the applicable Accenture Investor or
Apax Investor, as applicable, with a reasonable opportunity to provide forms or
other evidence that would exempt such amounts from withholding, and shall
otherwise reasonably cooperate to minimize any such withholding. Upon request by
the Company in writing, each Accenture Investor and the Apax Investor shall
provide the Company with a properly completed and duly executed IRS Form W-9 or
applicable IRS Form W-8.

8. Miscellaneous.

(a) IPO Expenses. The Company shall pay all IPO Expenses of the Company and each
Investor Party in connection with the IPO.

(b) Confidentiality.

(i) Each Investor Party agrees to hold, and to use its reasonable efforts to
cause its authorized representatives to hold, in strict confidence, the books
and records of the Company and all information relating to the Company’s
properties, operations, financial condition or affairs, in each case, which are
furnished to it pursuant to the terms of this Agreement, including to a Director
appointed in accordance with this Agreement (collectively, the “Confidential
Information”). Notwithstanding anything herein to the contrary, Confidential
Information shall not include any information that (i) is or becomes generally
available to the public other than as a result of an unauthorized disclosure by
an Investor Party, (ii) is or becomes available to an Investor Party or any of
its Authorized Recipients (as defined below) on a nonconfidential basis from a
third-party source, which source, to the knowledge of such Investor Party, is
not bound by a legal duty of confidentiality to the Company in respect of such
Confidential Information, or (iii) is independently developed by an Investor
Party or its Authorized Recipients. Notwithstanding anything herein to the
contrary, an Investor Party may disclose any Confidential Information to (x) any
of its representatives and (y) any Affiliates (the persons in clauses (x) and
(y), collectively, the “Authorized Recipients”). If an Investor Party or any of
its Authorized Recipients is required or requested by law or regulation or any
legal or judicial process to disclose any Confidential Information, if
disclosure of Confidential Information is required by any Governmental Entity
having authority over such Investor Party or Authorized Recipient, or if
disclosure of Confidential Information is required in connection with the tax
affairs of such Investor Party or Authorized Recipient, such Investor Party or
Authorized Recipient, as the case may be, may disclose only such portion of such
Confidential Information as may be required or requested without liability
hereunder.

 

15



--------------------------------------------------------------------------------

(ii) For the avoidance of doubt, any Accenture Director and any Apax Director
may disclose any information about the Company and its Subsidiaries received by
such Accenture Director or Apax Director (whether or not in his/her capacity as
a Director of the Company) to, in the case of an Accenture Director, the other
Accenture Director and to the Accenture Investor, and, in the case of an Apax
Director, the other Apax Directors and the Apax Investors, provided that any
such information disclosed that would otherwise constitute Confidential
Information shall be treated by the Accenture Investors and the Apax Investors,
as applicable, in accordance with this Section 8(b).

(c) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given or made when (a) delivered
personally to the recipient, (b) sent by facsimile to the recipient (with hard
copy sent to the recipient by reputable overnight courier service (charges
prepaid) that same day) if sent by facsimile before 5:00 p.m. New York time on a
Business Day, and otherwise on the next Business Day, (c) one (1) Business Day
after being sent to the recipient by reputable overnight courier service
(charges prepaid) or (d) transmitted, if sent by email transmission before 5:00
p.m. New York time on a Business Day, and otherwise on the next Business Day.
Such notices, demands and other communications shall be sent to the Company and
the Investor Parties at the addresses indicated below or, in each case, to any
such other address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party.

If to the Company, to:

Duck Creek Technologies, Inc.

22 Boston Wharf Road

Boston, MA 02210

USA

Attention: Michael Jackowski

Email: michael.a.jackowski@duckcreek.com

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

USA

Attention: Ann Beth Stebbins

Email: annbeth.stebbins@skadden.com

If to the Apax Investor, to:

Disco (Guernsey) Holdings L.P. Inc.

c/o Apax Partners, L.P.

601 Lexington Ave., 53rd Floor

New York, NY 10022

USA

Attention: Jason Wright

Email: Jason.wright@apax.com

 

16



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, NY 10001

USA

Attention: Ann Beth Stebbins

Email: annbeth.stebbins@skadden.com

If to the Accenture Investors, to:

Accenture LLP

161 North Clark Street

Chicago, IL 60601

USA

Attention: Aaron Holmes

        Siobhan McCleary

Email: aaron.holmes@accenture.com

            siobhan.mccleary@accenture.com

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

USA

Attention: Sarkis Jebejian, P.C.

        David B. Feirstein

        Keri Schick Norton

Email: sarkis.jebejian@kirkland.com

            david.feirstein@kirkland.com

            keri.schicknorton@kirkland.com

(d) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(e) Headings and Sections. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a substantive part of this
Agreement. Whenever required by the context, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa. The use of the words “including” or “include” in this Agreement shall be
by way of example rather than by limitation. Reference to any agreement,
document or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable hereof. The use of the words “or,” “either” and “any” shall
not be exclusive.

 

17



--------------------------------------------------------------------------------

(f) Amendment. This Agreement may be amended, supplemented or otherwise modified
only by a written instrument executed by the parties hereto. No wavier by any
party of any of the provisions hereof will be effective unless explicitly set
forth in writing and executed by the party so waiving. The waiver by any party
hereto of a breach of any provision of this Agreement will not operate or be
construed as a waiver of any subsequent breach.

(g) Waiver. No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute a waiver of
any such breach or any other covenant, duty, agreement or condition. Any waiver
by the Company or any Investor Party of any covenant, duty, agreement or
condition of this Agreement or to exercise any right or remedy consequent upon a
breach thereof shall only be effective if executed in writing by the party
making such waiver.

(h) Successors and Assigns. All covenants and agreements contained in this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns; provided, that no Person
claiming by, through or under a party (whether as such party’s successor in
interest or otherwise), as distinct from such party itself, shall have any
rights as, or in respect to, a party to this Agreement (including the right to
approve or vote on any matter or to notice thereof).

(i) Counterparts. This Agreement may be executed simultaneously in two or more
separate counterparts, any one of which need not contain the signatures of more
than one party, but each of which shall be an original and all of which together
shall constitute one and the same agreement binding on all the parties hereto.

(j) Remedies. Each party hereto shall have all rights and remedies set forth in
this Agreement and all rights and remedies which such Person has been granted at
any time under any other agreement or contract and all of the rights which such
Person has under any applicable law. Any Person having any rights under any
provision of this Agreement or any other agreements contemplated hereby shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.

(k) Governing Law; Venue and Forum. This Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. Each of the parties hereto
irrevocably and unconditionally submits to the exclusive jurisdiction of the
Court of Chancery of the State of Delaware, or, if the Court of Chancery of the
State of Delaware declines to accept jurisdiction over a particular matter, any
federal court within the State of Delaware, or, if both the Court of Chancery of
the State of Delaware and the federal courts within the State of Delaware
decline to accept

 

18



--------------------------------------------------------------------------------

jurisdiction over a particular matter, any other state court within the State of
Delaware, and, in each case, any appellate court therefrom (together, the
“Chosen Courts”), for the purposes of any Action arising out of this Agreement
(and agrees that no such Action relating to this Agreement shall be brought by
it or any of its Subsidiaries except in such courts). Each of the parties
further agrees that, to the fullest extent permitted by applicable law, service
of any process, summons, notice or document by U.S. registered mail to such
person’s respective address set forth in Section 8(a) shall be effective service
of process for any Action in the State of Delaware with respect to any matters
to which it has submitted to jurisdiction as set forth above in the immediately
preceding sentence. Each of the parties hereto irrevocably and unconditionally
waives (and agrees not to plead or claim), any objection to the laying of venue
of any Action arising out of this Agreement or any of the other transactions
contemplated by this Agreement in the Chosen Courts, or that any such Action,
brought in any such court has been brought in an inconvenient forum.

(l) Mutual Waiver of Jury Trial. As a specifically bargained inducement for each
of the parties to enter into this Agreement (with each party having had
opportunity to consult counsel), each party hereto expressly and irrevocably
waives the right to trial by jury in any lawsuit or legal proceeding relating to
or arising in any way from this Agreement or the transactions contemplated
herein, and any lawsuit or legal proceeding relating to or arising in any way to
this Agreement or the transactions contemplated herein shall be tried in a court
of competent jurisdiction by a judge sitting without a jury.

(m) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. Wherever a conflict exists between
this Agreement and any other agreement, this Agreement shall control but solely
to the extent of such conflict.

(n) Entire Agreement. This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof. There are no other
agreements, representations, warranties, covenants or undertakings with respect
to the subject matter hereof other than those expressly set forth herein.

(o) Delivery by Facsimile or Email. This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or email with scan or facsimile attachment, shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or email to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or email
as a defense to the formation or enforceability of a contract, and each such
party forever waives any such defense.

 

19



--------------------------------------------------------------------------------

(p) Further Action. The parties agree to execute and deliver all documents,
provide all information and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.

(q) Termination. This Agreement shall terminate as it relates to each Investor
Party at such time as such Investor Party ceases to own any Equity Securities of
the Company, except that such termination shall not affect (i) rights perfected
or obligations incurred by such Investor Party under this Agreement prior to
such termination, and (ii) rights or obligations expressly stated to survive
such cessation of ownership of Equity Securities of the Company, provided
further that any rights of the Investor Parties under the Registration Rights
Agreement shall survive in accordance with the terms of the Registration Rights
Agreement; and provided further that any indemnification rights of the Investor
Parties shall survive such termination.

(r) Effectiveness. This Agreement shall become effective upon completion of the
IPO on the IPO Date; provided, that this Agreement shall be of no force and
effect (i) prior to the completion of IPO and (ii) if the IPO has not been
consummated within ten (10) Business Days from the date of this Agreement.

[Signature pages follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement as
of the date first above written.

 

DUCK CREEK TECHNOLOGIES, INC. By:  

/s/ Michael Jackowski

  Name:   Michael Jackowski   Title:   Chief Executive Officer

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

DISCO (GUERNSEY) HOLDINGS L.P. INC. By:   Disco (Guernsey) GP Co. Limited, its
General Partner By:  

/s/ Mark Babbe

  Name:   Mark Babbe   Title:   Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

ACCENTURE LLP By:  

/s/ Siobhan McCleary

  Name:   Siobhan McCleary   Title:   Authorized Signatory

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

ACCENTURE HOLDINGS BV By:  

/s/ Ronald J. Roberts

  Name:   Ronald J. Roberts   Title:   Secretary

 

[Signature Page to Stockholders Agreement]